Citation Nr: 0709348	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  02-19 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to December 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a 2002 RO decision.  In May 2004, the Board 
advanced the case on the docket.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900 (2006).  The Board remanded 
the case in May 2004, March 2005, February 2006, and November 
2006.

Previously, this appeal had involved a claim for an increased 
rating for a respiratory disability (restrictive airway 
disease, status post, pulmonary tuberculosis) (rated 
60 percent disabling).  But the Board denied this claim in 
November 2006.  Therefore, that issue is not presently before 
the Board.  (The veteran has apparently appealed that issue 
to the United States Court of Appeals for Veterans Claims.)


FINDINGS OF FACT

Tinnitus was first manifested many years after service, and 
it has not been related by competent evidence to any aspect 
of the veteran's active service, such as streptomycin 
injections used to treat pulmonary tuberculosis in service.


CONCLUSION OF LAW

Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in May 2002, June 2004, April 
2005, and November 2006; a rating decision in August 2002; a 
statement of the case in September 2002; and supplemental 
statements of the case in August 2005, August 2006, and 
January 2007.  The above documents discussed specific types 
of evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA has made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudication (the March 2005 RO decision) or even the final 
RO adjudication (the January 2006 supplemental statement of 
the case (regarding depression) and the December 2005 
statement of the case (regarding the other issues on appeal) 
is harmless.  The Board finds that even if there is any 
defect with regard to the timing or content of any of the 
notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claims with RO 
adjudication after receipt of the required notice.  VA 
effectively complied with all of the required elements under 
its duty to notify claimants prior to the last RO 
adjudications here (the January 2006 supplemental statement 
of the case (regarding depression) and the December 2005 
statement of the case (regarding the other issues on appeal).

In an August 2006 supplemental statement of the case and 
November 2006 correspondence, the RO also complied with VA's 
duties to assist regarding disability ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appellant has not demonstrated how any defective notice 
has prejudiced him in the essential fairness of the 
adjudication.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. 
Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty 
to notify does not extend in perpetuity or impose duty on VA 
to provide notice on receipt of every piece of evidence or 
information).  Thus, VA satisfied its duty to notify the 
appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  VA has also examined 
the veteran on several occasions.  Thus, VA has fulfilled its 
duty to assist the appellant.

The veteran contends that he developed tinnitus as a result 
of streptomycin injections between 1947 and 1948 to treat 
tuberculosis.  His representative refers to information from 
the 1995 edition of the Physician's Desk Reference and from 
the American Tinnitus Association indicating that 
streptomycin sulfate is on a list of medications that have 
been known to produce tinnitus side effects.  
 
Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Service connection for a claimed disorder requires (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Thus, one of the requirements for service 
connection is competent evidence that a claimed disability 
currently exists.  See Degmetich, supra; Brammer, supra.  
This determination is based on analysis of all the evidence 
of record and evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990). 

During service, the veteran served as a medic in the Army.  
Starting in December 1945, the veteran was extensively 
hospitalized with an ultimate diagnosis of pulmonary 
tuberculosis.  During this time, his nose and ears were 
normal.  

On a February 1947 hospitalization, it was noted that his 
ears (external ears, canals, tympanic membrane) were 
negative.  In 1948, he was treated for reinfection of 
pulmonary tuberculosis with streptomycin and 
dihydrostreptomycin.      

Records indicate that his employment included carpentry after 
service.

VA has examined the veteran several times, and those 
examinations are not favorable to his claim.

On VA examination in August 2004, a supervising VA 
audiologist noted the veteran's lack of unprotected noise 
exposure in service.  The audiologist opined that the 
subjective tinnitus could not be objectively documented, but 
that it was not related to any in-service noise exposure 
since the veteran did not report any exposure to loud noise 
in service.  However, the audiologist recommended further 
testing to assess the claim that the veteran's tinnitus was 
related to streptomycin injection for tuberculosis during 
service.

On a July 2006 VA examination, the examining audiologist 
noted a lack of in-service hazardous noise exposure (both 
with and without hearing protection), post-service hazardous 
noise exposure (carpentry tools, factory noise, firing range, 
and firearms with hearing protection; chainsaw, power lawn 
mower, weed eater, and leaf/grass blower without hearing 
protection), and onset of tinnitus in 1955.  The audiologist 
concluded that tinnitus was not related to the veteran's 
service, based on a lack of in-service unprotected noise 
exposure and onset of symptoms about 10 years after service.

Also, in a December 2006 addendum, the audiologist noted that 
cochlear damage could result from streptomycin, but that the 
damage would occur directly or shortly after the treatment.  
The audiologist noted that tinnitus may arise days or even 
weeks after termination of the aminoglycoside antibiotics.  
However, since the veteran had reported start of tinnitus 
symptoms seven to eight years after service, his tinnitus 
"could not be related to his streptomycin injection."

Thus, all of the available medical evidence indicates that 
the veteran's current tinnitus is not related to his service 
or to any aspect of that service, including any streptomycin 
injections used to treat his pulmonary tuberculosis in 
service.  The Board is mindful of the veteran's arguments and 
those of his representative.  But competent medical evidence 
is needed when an issue involves questions of medical 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board also notes that there now has finally been 
substantial compliance with the Board's many remand orders.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Although 
remand orders in March 2005 and February 2006 requested 
examination by an ear, nose, and throat specialist, the most 
recent Board remand in November 2006 amended the instructions 
so as to require examination by an appropriate specialist.  
Moreover, the veteran has not challenged the adequacy of the 
examinations or the credentials of the examiners.  See 
Ledford v. West, 136 F.3d 776, 779 (Fed. Cir. 1998).  
Finally, the July 2006 VA examination was conducted by a 
specialist in audiology and the December 2006 addendum to 
that examination was conducted by that specialist and then 
reviewed by the chief of the audiology section at a VA 
medical facility.  Therefore, the recent examinations have 
been by a specialist in the type of condition that is at 
issue here (that is, tinnitus).

Thus, the weight of the evidence demonstrates that the 
veteran's current tinnitus was first manifested years after 
his service and is not related to any aspect of his service.  
As the preponderance of the evidence is against the claim, 
the "benefit-of-the-doubt" rule does not apply, and the 
Board will deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for bilateral tinnitus is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


